                  Case 2:20-cv-01729-RSL Document 14 Filed 02/18/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
                                         UNITED STATES DISTRICT COURT
 8                                      WESTERN DISTRICT OF WASHINGTON
 9                                                AT SEATTLE

10
                                                            Cause No. 2:20-cv-1729
11   ROBERT KESSLER,
12                                    Plaintiff,
                                                            JOINT STIPULATION OF DISMISSAL
13                                  -vs-                    WITH PREJUDICE FOR DEFENDANT
                                                            CHERRY STREET COFFEE HOUSE LLC
14   CHERRY STREET COFFEE HOUSE LLC,
     and GOOD ARTS LLC, individually,
15
                                      Defendants.
16
17             Plaintiff, Robert Kessler, and Defendant Good Arts LLC, by and through their respective
18
     undersigned counsel, hereby file this Joint Stipulation of Dismissal to dismiss with prejudice the
19
     above referenced action pursuant to the parties’ settlement agreement and LCR 7(d)(1).
20
21
22
23             IT IS SO ORDERED, this matter is Dismissed with prejudice.
24
               Dated this 18th day of February, 2021.
25
26
                                                      Robert S. Lasnik
27                                                    United States District Judge
     Joint Stipulation to Dismiss      Page | - 1 -                              Enabled Law Group
                                                                                 P.O. Box 4523
                                                                                 Missoula, MT 59806
                                                                                 (406) 493-1084
                  Case 2:20-cv-01729-RSL Document 14 Filed 02/18/21 Page 2 of 2




 1
 2
                DATED this 17 February 2021.
 3
                                                   Respectfully submitted,
 4
 5
                                                   /s/ M. William Judnich
 6                                                 M. William Judnich
                                                   WSBA #56087
 7
                                                   Enabled Law Group
 8                                                 P.O. Box 4523
                                                   Missoula, Montana 59806
 9                                                 Telephone: 406-493-1084
                                                   Email: MJ@Enabledlawgroup.com
10                                                 Attorney for Plaintiff
11
12                                                 /s/ Melissa Mordy
                                                    Melissa Mordy WSBA No. 41879
13                                                  Davis Wright Tremain LLP
14                                                  929 108th Ave NE
                                                    Bellevue, WA 98004
15                                                  (425) 626-6100
16                                                  Email: missymordy@dwt.com
                                                   Attorney for Defendant Good Arts LLC
17
18
19
20
21
22
23
24
25
26
27

     Joint Stipulation to Dismiss   Page | - 2 -                              Enabled Law Group
                                                                              P.O. Box 4523
                                                                              Missoula, MT 59806
                                                                              (406) 493-1084
